DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/326,930.  Claims 1-17 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2021 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 8, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  line 9, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

1 is objected to because of the following informalities:  line 13, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  line 3, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  line 1, “claims 1” should be changed to - -claim 1- -.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 3, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  lines 3-4, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  line 6, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

7 is objected to because of the following informalities:  line 3, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 4, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 8, “an abnormality” should be changed to - -the abnormality- - for claim consistency (see Claim 1, line 5, “an abnormality”).  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 1, “A control system” should be changed to - -The control system- - for claim consistency (see Claim 12, line 1, “A control system”).  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  line 3, “claim11” should be changed to - -claim 11- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the frictional engagement element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  As Claim 1, line 2 recites plural “frictional engagement elements”, it is unclear which frictional engagement element is being referred to in line 7.  It appears Claim 1, line 7, “the frictional engagement element” should be changed to - -a frictional engagement element among the frictional engagement elements- -.

Claim 14, line 1 states “A control device” which is unclear.  Specifically, it is unclear whether the “control device” of Claim 14 is the same “control device” recited in Claim 1, line 1.  Note, Claim 14 ultimately depends from Claim 1.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Each of the limitations of Claim 14 are fully contained by at least the limitations of Claim 11, lines 1-5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 15, line 1 states “A control device” which is unclear.  Specifically, it is unclear whether the “control device” of Claim 15 is the same “control device” recited in Claim 1, line 1.  Note, Claim 15 ultimately depends from Claim 1.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of the limitations of Claim 15 are fully contained by at least the limitations of Claim 12, lines 1-5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13, 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art does not disclose nor render obvious a control device for a gear shifting device, the control device comprising an electronic control unit including a relief determining process of determining whether the abnormality has been relieved based on a behavior of an input signal at a time of operating a drive device of the frictional engagement element corresponding to the abnormality on condition that the frictional engagement element is maintained in the disengaged state after it is determined in the abnormality determining process that the abnormality has occurred; and a release process of releasing the fail-safe process when it is determined in the relief determining process that the abnormality has been relieved, in combination with the other elements required by independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
INOUE (US 2017/0254412 A1) discloses a transmission control system wherein a solenoid malfunction is detected (see paragraph [0077]).  However, the reference fails to disclose the above mentioned limitation that deal with determining whether the abnormality has been relieved based on a behavior of an input signal at a time of operating a drive device of the frictional engagement element corresponding to the abnormality on condition that the frictional engagement element is maintained in the disengaged state after it is determined in the abnormality determining process that the abnormality has occurred.
NADA (US 2002/0002430 A1) discloses an abnormality diagnostic system wherein different control strategies are utilized depending on an abnormality state (see paragraph [0087]).  However, the reference fails to disclose the above mentioned limitation that deal with determining whether the 
FURUTA (US 5,890,078) discloses a vehicle control system wherein a failsafe control strategy is utilized during an abnormal operation state (see ABSTRACT).  However, the reference fails to disclose the above mentioned limitation that deal with determining whether the abnormality has been relieved based on a behavior of an input signal at a time of operating a drive device of the frictional engagement element corresponding to the abnormality on condition that the frictional engagement element is maintained in the disengaged state after it is determined in the abnormality determining process that the abnormality has occurred.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655